Citation Nr: 1739888	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-10 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a personality disorder.  


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel







INTRODUCTION

The Veteran served on active duty from April 1984 to January 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

In July 2012, the Veteran withdrew her request for a hearing before a member of the Board.  38 C.F.R. § 20.704(e).    

In May 2017, the RO granted entitlement to individual unemployability and basic eligibility to Dependents' Educational Assistance, both effective September 4, 2014.  In July 2017, the Veteran submitted a notice of disagreement as to the effective date of the grant of entitlement to individual unemployability and basic eligibility to Dependents' Educational Assistance.  In August 2017, the Agency of Original Jurisdiction (AOJ) acknowledged the notice of disagreement and informed the Veteran of the post decision review process.  Although issuance of a statement of the case is required in response to a notice of disagreement, here, the evidence reflects that the AOJ is in the process of developing the claims in order to do so, and a remand for this action is therefore not required.  


FINDING OF FACT

In June 2017, the Veteran's representative submitted a written statement expressing the Veteran's intent to withdraw her service connection claim for a personality disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In June 2017, the Veteran's representative submitted a written statement expressing the Veteran's specific intent to withdraw her service connection claim for a personality disorder. 

Since the Veteran has withdrawn the issues on appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Service connection for personality disorder is dismissed.  




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


